Lawrence Reid, Royce Reid,
                                                                   Jennifer Heath and THL GP /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 12, 2014

                                      No. 04-13-00550-CV

                                       Randy K. SMITH,
                                           Appellant

                                                v.

                Lawrence REID, Royce Reid, Jennifer Heath and THL GP Inc.,
                                      Appellees

                 From the 63rd Judicial District Court, Edwards County, Texas
                                     Trial Court No. 3798
                        Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        The appellees’ brief was originally due to be filed on April 7, 2014. The appellees’ first
motion for extension of time was granted, extending the deadline for filing the brief to May 7,
2014. On May 7, 2014, the appellees filed a motion requesting an additional extension of time to
file the brief until June 6, 2014, for a total extension of sixty days. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLEES WILL BE
GRANTED.




                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court